Appeal from a judgment of Supreme Court, Seneca County (VanStrydonck, J.), entered September 17, 2001, convicting defendant after a jury trial of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of assault in the second degree (Penal Law § 120.05 [7]) and sentencing him to a determinate term of imprisonment of five years. Viewing the evidence in the light most favorable to the People, we conclude that it is legally suf*1015ficient to support the conviction (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence at trial establishes that defendant, an inmate at Five Points Correctional Facility, intentionally caused physical injury to the victim, who sustained a laceration over his right eyebrow and a fractured nose. Defendant’s intent to cause physical injury to the victim may be inferred from photos that were admitted in evidence showing the nature and extent of the victim’s injuries (see People v Stevens, 76 NY2d 833, 836 [1990]).
We also conclude that defendant received effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Counsel filed the appropriate pretrial omnibus motion, conducted a thorough voir dire, adequately outlined defendant’s case in his opening statement and argued at one point that the court interpreter was not accurately interpreting the victim’s testimony. Further, counsel appropriately cross-examined witnesses and made timely objections throughout the course of the trial. Finally, after assessing how the trial was going, counsel advised defendant on the second day of trial to plead guilty, having secured a sentence promise of a three-year determinate term of imprisonment from Supreme Court. Thus, viewing the evidence, the law and the circumstances of this ease, in totality and as of the time of the representation, we conclude that defendant received meaningful representation (see id.). Present— Pigott, Jr., PJ., Green, Scudder, Kehoe and Hayes, JJ.